DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 – 3, 5 – 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Guillorn et al. (US 9,755,017) in view of Kim et al. (US 2017/0256611).
(Claim 1) Guillorn et al. teach a semiconductor structure, comprising
a substrate (104);
a first fin (204) disposed on the substrate and extending lengthwise in a first direction (x-direction), the first fin including a first plurality of suspended nanostructures (fig. 5 #504) vertically stacked over one another,
each of the first plurality of suspended nanostructure having a center portion that has a first cross section (Y-Z plane) perpendicular to the first direction; and
a second fin (206) disposed on the substrate and extending lengthwise in the first direction (x-direction), the second fin including a second plurality of suspended nanostructures (fig. 4 #304) vertically stacked over one another,
the first plurality of suspended nanostructures (fig. 5 #504, Si- 30%Ge, col. 5 lines 19 – 26) and the second plurality of suspended nanostructures (fig. 4 #304, pure silicon, col. 4 lines 58 – 67) having different material compositions,
each of the second plurality of suspended nanostructure having a center portion that has a second cross section (Y-Z plane) perpendicular to the first direction (X-direction),
Guillorn et al. lack wherein a shape or an area of the first cross section is different from that of the second cross section.
However, Kim et al. teach wherein a shape (Y/TS2 ratio) of the first cross section (fig. 2A #TS1) is different from the shape (Y/TS1, parallelograms of different side ratios have different shapes, e.g. rectangle and square shapes are different despite both being parallelograms) of the second cross section (#TS2, paragraph 37) for the benefit of adjusting the channel current (paragraph 41).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the references for the benefit of adjusting the channel current.
(Claim 2) Guillorn et al. lack wherein an area of the first cross section is larger than that of the second cross section.
However, Kim et al. teach wherein an area of the first cross section (Y constant) is larger (TS2 > TS1) than that of the second cross section paragraph 37) for the benefit of adjusting the channel current (paragraph 41).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the references for the benefit of adjusting the channel current.
(Claim 3) Guillorn et al. lack wherein a ratio between the area of the first cross section and that of the second cross section ranges from about 1:1 to about 3:1.
However, Kim et al. teach wherein an area of the first cross section is larger than that of the second cross section paragraph 37) for the benefit of adjusting the channel current (paragraph 41). Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05(II)(A).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the references for the benefit of adjusting the channel current.
(Claim 5) Guillorn et al. lack wherein a width or a thickness of the first cross section is larger than that of the second cross section.
However, Kim et al. teach wherein a width or a thickness of the first cross section is larger than that of the second cross section (paragraph 40) for the benefit of adjusting the channel current (paragraph 41).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the references for the benefit of adjusting the channel current.
(Claim 6) Guillorn et al. lack wherein a ratio between the width of the first cross section and that of the second cross section is no less than 1.2:1.
However, Kim et al. teach wherein a width or a thickness of the first cross section is larger than that of the second cross section (paragraph 40) for the benefit of adjusting the channel current (paragraph 41). Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05(II)(A).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the references for the benefit of adjusting the channel current.
(Claim 7) Guillorn et al. lack wherein a ratio between the thickness of the first cross section and that of the second cross section is no less than 1.2:1.
However, Kim et al. teach wherein a width or a thickness of the first cross section is larger than that of the second cross section (paragraph 40) for the benefit of adjusting the channel current (paragraph 41). Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05(II)(A).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the references for the benefit of adjusting the channel current.
(Claim 8) Guillorn et al. teach wherein the first plurality of suspended nanostructures in the first fin is for use in a p-type transistor, and wherein the second plurality of suspended nanostructures in the second fin is for use in an n-type transistor (col. 4 lines 56 – 57, col. 5 lines 17 – 18, claim 9).
(Claim 9) Guillorn et al. teach wherein the first plurality of suspended nanostructures includes germanium (fig. 5 #504, Si- 30%Ge, col. 5 lines 19 – 26), and wherein the second plurality of suspended nanostructures (fig. 4 #304, pure silicon, col. 4 lines 58 – 67) is substantially free of germanium.
(Claim 10) Guillorn et al. teach wherein a concentration of germanium in the first cross section is substantially uniform (fig. 5 #504, Si- 30%Ge, col. 5 lines 19 – 26).
(Claim 11) Guillorn et al. teach a semiconductor structure, comprising:
a substrate;
a fin disposed on the substrate, the fin including a source region (fig. 9 #904), a drain region (902), and a channel region (fig. 8 #704) disposed between the source and drain regions,
the channel region (fig. 7 #704) comprising a plurality of channels vertically stacked over one another;
a gate stack (fig. 12 #1204) engaging the channel region of the fin; and
gate spacers (fig. 8 #702) disposed between the gate stack (fig. 12 #1204) and the source and drain regions (fig. 9 #902/904) of the fin, and
wherein each of the channels includes a middle portion wrapped around by the gate stack and two end portions engaged by the gate spacers (fig. 12).
Guillorn et al. lack wherein a cross section of the middle portion is larger in area than that of the two end portions.
However, Kim et al. teach wherein a cross section of the middle portion is larger in area than that of the two end portions (oval, paragraphs 68 – 70) as art recognized equivalent to rectangular nano-sheets structure.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the references as art recognized equivalents.
(Claim 12) Guillorn et al. lack wherein the cross section of the middle portion has a shape different from that of the two end portions.
However, Kim et al. teach wherein the cross section of the middle portion has a shape different from that of the two end portions (oval, paragraphs 68 – 70) as art recognized equivalent to rectangular nano-sheets structure.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the references as art recognized equivalents.
(Claim 14) Guillorn et al. lack wherein the cross section of the middle portion is at least 40% larger in area than that of the two end portions.
However, Kim et al. teach wherein the cross section of the middle portion is larger in area than that of the two end portions (oval, paragraphs 68 – 70) as art recognized equivalent to rectangular nano-sheets structure. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05(II)(A).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the references as art recognized equivalents.
Allowable Subject Matter
Claim 17 – 20 are allowable, because prior art does not teach:
(Claim 17) depositing a plurality of third layers on the first suspended layers in the first fin, wherein the third layers include a second semiconductor material that differs from the first semiconductor material; and
driving the second semiconductor material to migrate from the third layers into corresponding first suspended layers in the first fin, thereby transforming the cross- sectional shape of the first suspended layers to be different from the cross-sectional shape of the second suspended layers.
Claims 4, 13, 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed March 18, 2022 have been fully considered but they are not persuasive.
Applicant argues:
The shapes of nanosheet structures NSSa and NSSb are the same.
Reply:
The shapes are not the same , because the ratio of Y/TS1 is not the same as the ratio of Y/TS2 (paragraph 37).
Applicant argues:
Kim is completely silent on any distinction between a middle portion of the cross section being different from an end portion of the cross section, much less one portion being larger than the other portion.
Reply:
In paragraph 68 Kim discloses oval shape. Oval shape a class of oblongs have an inherency of the middle portion having a width greater than the end portions.

    PNG
    media_image1.png
    154
    542
    media_image1.png
    Greyscale

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IGWE U ANYA whose telephone number is (571)272-1887. The examiner can normally be reached 8:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272- 1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IGWE U ANYA/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        
June 14, 2022